DETAILED ACTION
This office action is in response to the amendment filed on June 15, 2022. Claims 1 and 3-21 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9 and 10 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matousek et al. (2005/0076468).

In reference to claim 1, Matousek et al. disclose an accessory tool (as shown in Figures 10-10a), comprising: a main housing assembly (formed from upper and lower housing portions, see figure below, conduit [32] and wand [46], Figure 1) defining an underside (see figure below) having an outer periphery (see figure below), wherein the main housing assembly comprises an upper housing (see figure below) and a lower housing (see figure below but is formed at 20”) that is at least one of freely rotatably coupled to the upper housing or indexably rotatably coupled to the upper housing (see paragraphs 24, 48 and 54 and Figure 7-8), a suction nozzle (at 126 as shown in Figure 5 but is formed similarly within element 20”, see paragraph 54) provided on an interior portion of the underside (Figure 5), a conduit (32, Figure 1) provided with the main housing assembly and adapted to be connected to a suction source (10, see paragraph 33) remote from the main housing assembly (Figure 1), the suction source adapted for generating a working air flow from the suction nozzle through both the lower housing and the upper housing of the main housing assembly to the conduit (note; after the air flow passes through both the lower housing and the upper housing the air flow then passed to the conduit [32] through wand [46], see paragraph 33 and Figure 1), and a set of hair collecting elements (166) provided on the underside between the suction nozzle and the outer periphery (see figure below), the set of hair collecting elements configured to create a balling or aggregating effect of removed hair from a surface to be cleaned during use to agglomerate the removed hair into a ball-shaped cluster and move the removed hair towards the suction nozzle because the set of hair collecting elements are formed as a group of fibers (paragraph 54) which have the same “general” alignment (i.e. in a row, because they are “extending along a length of the suction nozzle” Figure 10) and orientation (because they all are oriented downward, Figure 10a) thereby meeting the corresponding structure as described in paragraph 47 of applicant’s PG-PUB.  Since, the hair collecting elements correspond to the structure as described in the specification and/or are equivalent thereto, the hair collecting elements will also create a balling or aggregating effect of removed hair from a surface to be cleaned during use to agglomerate the removed hair into a ball-shaped cluster and move the removed hair towards the suction nozzle. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Underside)][AltContent: textbox (Outer periphery)][AltContent: arrow][AltContent: textbox (Lower housing)][AltContent: arrow][AltContent: textbox (Upper housing)][AltContent: arrow]
    PNG
    media_image1.png
    256
    355
    media_image1.png
    Greyscale

[AltContent: textbox (Hair collecting elements provided on the underside between the suction nozzle and the outer periphery)][AltContent: textbox (Suction nozzle)]


In reference to claim 3, Matousek et al. disclose that the lower housing (20”) further comprises a first conduit (see figure below or more clearly shown in Figures 3 and 5 at 82) and the upper housing (see figure above) further comprises (note; the definition of the term “comprise” according to www.dictionary.com is defined as being; “to include or contain” and because the upper housing “includes” or “contains” second conduit [100] therein, Figures 3 and 5, it meets the definition above and thus the limitation of the  claim), a second conduit (see figure below or more clearly shown in Figure 3 at 100) and wherein the first conduit is rotatably received within the second conduit or the second conduit is rotatably received within the first conduit (see Figure 5) and the working air flow passes through both the first conduit and the second conduit, otherwise the device would not work as intended (see paragraph 32 and 33 and Figures 1 and 5).
[AltContent: arrow][AltContent: textbox (First conduit)][AltContent: textbox (Second conduit)][AltContent: arrow]
    PNG
    media_image1.png
    256
    355
    media_image1.png
    Greyscale

In reference to claim 4, Matousek et al. disclose that one of the first conduit or the second conduit (100) includes a flange (at 102, see Figure 5) and an other of the first conduit (82) or the second conduit includes at least one interior recess (see figure below) that receives the flange (Figure 5). 
[AltContent: textbox (Interior recess)]
[AltContent: ]
    PNG
    media_image2.png
    347
    306
    media_image2.png
    Greyscale


In reference to claim 9, Matousek et al. disclose that the upper housing includes indentations (see figure below showing indentations/cuts/notches on right and left sides and note; the term “indentation” is defined according to www.dictionary.com as being; “a cut, notch or deep recess” and since the definition has been met the limitations of the claim are also met) at a forward end, opposite the second conduit (100), the indentations adapted to form a grip for fingers of a user (see figure below).

[AltContent: textbox (Forward end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Indentation on left side)][AltContent: textbox (Indentation on right side)][AltContent: arrow]
    PNG
    media_image3.png
    356
    475
    media_image3.png
    Greyscale


In reference to claim 10, Matousek et al. disclose that the upper housing is a two-piece body including a first portion (at 44) and a second portion (50, Figure 1) mounted together via a catch (i.e. formed as the opening receiving element 39 therein, Figure 3) located on the first portion of the two-piece body and a latch (39), adapted to be received by the catch, on the second portion of the two-piece body (Figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16 and 18 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Matousek et al. (2005/0076468) in view of Dyson (GB2470444, previously cited).

In reference to claim 11, Matousek et al. disclose the claimed invention as previously mentioned above, but lack, lower housing further comprises a contoured lower body with the underside having a plurality of hair collector supports that extend away from the upper housing and a channel located between two adjacent of the plurality of hair collector supports. However, Dyson teaches that it is old and well known in the art at the time the invention was made to provide an accessory tool (Figures 2 and 3) with a lower housing (22) comprising a contoured lower body with an underside (20, Figure 3) having a plurality of hair collector supports (19) that extend away (at least by the thickness, see Figure 3) from an upper housing (32) and a channel located between two adjacent (i.e. left and right) of the plurality of hair collector supports (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Matousek et al., with the known technique of using the plurality of hair collector supports and the channel, as taught by Dyson, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively supports the hair collecting elements between a deployed position and a retracted position thereby more effectively removing hair or other matter which had become entangled.  
[AltContent: textbox (Channel)][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    306
    410
    media_image4.png
    Greyscale

In reference to claim 12, Dyson shows an upper side of the contoured lower body is a relief (within 20) of a profile on the underside (see Figures 1-5). 

In reference to claims 13 and 16, Dyson shows the underside includes a set of channels formed in the underside and extending from the outer periphery to the suction nozzle (see figure below). 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Set of Channels)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    306
    410
    media_image4.png
    Greyscale

In reference to claim 18, Dyson shows an underside (24) can be formed with a domed profile that is sloped from a suction nozzle (52) that is centrally located to the outer periphery (Figure 6). 

Claim 19, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Matousek et al. (2005/0076468) in view of Krebs (2012/0110775). 

In reference to claim 19, Matousek et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing, that the bristle tufts/hair collecting elements are formed from at least one of a directional fabric or an elastomeric material. However, Krebs teaches that it is old and well known in the art at the time the invention was made to form bristle tufts/hair collecting elements (91) from at least one of a directional fabric or an elastomeric material (paragraph 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of bristle tufts/hair collecting elements, of Matousek et al., with the known technique of forming bristle tufts/hair collecting elements from at least one of a directional fabric or an elastomeric material, as taught by Krebs, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having bristle tufts/hair collecting elements that are more flexible thereby preventing any unwanted failure or breakage and which also enhances the contact and agitation of the surface being cleaned thereby more effectively removing material during normal operation.  
Allowable Subject Matter
Claims 8, 20 and 21 are allowed.
Claims 5-7, 14, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Applicant contends that, “The Examiner asserts that Matousek ‘468 teaches an accessory tool (B) with an upper housing, which the Examiner identifies as part 41, rotatably coupled to a lower housing, which the Examiner identifies as part 20”. However, we note that the part 41 that the Examiner has identified as the upper housing is rather identified as a first fork (41), which is a part of a universal joint (44) by which a support plate or cleaning pad member (22) for selectively holding a disposable cleaner sheet (30) is attached to the suction tool (B), and which is a separate piece from the suction nozzle (20”), rather than forming a part of a main housing of the accessory tool itself, along with the suction nozzle (20”). Moreover, if the first fork (41) were to be interpreted as the upper housing of the claim language, then we note that the first fork (41) fails to be disclosed as defining any portion of a space for a working air flow, and thus fails to teach the limitation of amended claim 1 requiring a working air flow that is generated from the suction nozzle through both the lower housing and the upper housing of the main housing  assembly to the conduit. Therefore, Matousek ‘468 fails to disclose such an accessory tool housing through which a working air flow is generated from the suction nozzle to the conduit, through both the lower and upper housing, as called for in amended independent claim 1. Thus, it is believed that amended independent claim 1 is patentable over Matousek ‘468 because each and every element of amended independent claim 1 is not present in the disclosure of Matousek ‘468. Therefore, Matousek ‘468 fails to anticipate amended independent claim 1.” However the examiner respectfully disagrees with this statement. Matousek clearly shows that the second conduit (100) is located within the upper housing (41, see Figures 1, 3 and 5). Thus, as the air flow moves from the suction nozzle (126) to the conduit (32), the air flow passes through (i.e. through the first (82) and second (100) conduits) both the lower (20”) and upper housing (41), otherwise the device would not work as intended (see paragraphs 32 and 33). In other words, as the air flow moves within second conduit (100), it also passes through the upper housing (41 or at 44 in Figure 5) because the second conduit is located within the upper housing thus meeting the limitation of the claim. The examiner recommends further defining claim 1 with additional limitations of the acknowledged allowable dependent claims including any intervening claims in order to place the application in condition for allowance or cancel the rejected claims above thereby also placing the application in condition for allowance. However, since all of the structural limitations of the claim have been met the examiner believes that the rejection is proper and thus is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723